IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

DONNA E. JOHNSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2465

FAIRFIELD PAWN & TAX
SERVICES,

      Appellee.

_____________________________/

Opinion filed July 12, 2016.

An appeal from an order of the Circuit Court for Escambia County.
John L. Miller, Judge.

Donna E. Johnson, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED.

BILBREY, KELSEY, and M.K. THOMAS, JJ., CONCUR.